Norton, J. dissenting.
I am unable to agree with the majority of the Court in the interpretation they give to section twenty-one of the Act concerning County Recorders, passed March 26th, 1851.
This act is a reenactment, with slight amendments, of the Act concerning County Recorders, passed April 4th, 1850. The Act of 1850 was passed before the passage of the act requiring the papers and books of the superseded Alcaldes’ offices to be deposited in the office of the County Recorder. The Recorders’ Act was adopted for the purpose of providing an office where certain instruments could be recorded and deposited. It prescribes that the Recorder shaH procure suitable books (sec. 3) and shall record in them all deeds, etc., which shall have been proved or acknowledged according to law, and authorized to be recorded (sec. 10). Then by section twenty-one it provides, that copies of aH papers duly filed in the Recorder’s office, and transcripts from the books of records kept therein, certified by him, shall be presumptive evidence of the facts therein contained. The act had in previous sections provided that certain books should be provided and kept in the office, and *212that deeds, etc., should be recorded in them, which should have been proved or acknowledged according to law. The natural and obvious application of section twenty-one is, therefore, to give the weight of presumptive evidence to transcripts from the books which by that act are required to be kept in the Recorder’s office. There is no provision of the act that indicates that the Legislature contemplated that this section should apply to any books that by any future law might be authorized to be deposited with and safely kept and preserved by the Recorder. The section as it stands and as applicable to books authorized by that act to be kept, is in consonance with other laws applicable to the registry system. It does no violence to established principles of evidence. It only gives the weight of evidence to deeds, etc., which have been proved or acknowledged according to law. This section is modified in the law of 1851, but not in any particular affecting the question as to what instruments it is applicable. The law of 1851, instead of making these transcripts presumptive evidence of their contents, authorizes them to be read in evidence with the like effect as the original instruments recorded might be if produced. The respondent has argued that the object and proper application of section twenty-one, as contained in the Act of 1851, is only to obviate the necessity of producing the books in Court, giving to transcripts the same effect as evidence as the books, and thus making them only evidence of the fact that there is such a record, but not to prove the contents of the instrument recorded. The language employed gives some color to this argument. The books by being produced might be evidence of the fact of the existence of such a record in the office, and so establish constructive notice to subsequent purchasers, but a deed cannot be read in evidence by simply being produced and without proof of its execution. Literally applied, section twenty-one, as it stands in the law of 1851, could have no practical effect. The copy may be read with like effect as the original instrument recorded might be if produced. But that instrument could not be read at all simply by being produced, and so the copy could not be read by simply being produced. But the language of the section is too plain to allow us to give effect to the respondent’s argument. It is that the copy may be read with like *213effect as the original instrument recorded, not the original record, could be if produced. But this language gives great weight to the argument that section twenty-one should and can only be applied to copies of instruments authorized by the act to be recorded. By that act no instrument can be recorded unless it has been proved or acknowledged according to law. When such original instrument “ is produced,” it may be read in evidence without further proof. It cannot be read without proof, but it is accompanied with sufficient evidence of its due execution. The record consists not only of the instrument, but also of the certificate of proof or acknowledgment, and when a copy, from the record is produced it, like the original, is accompanied with sufficient evidence of the due execution of the original. It may therefore be read without violence to the established laws of evidence.
By the interpretation of this section claimed by the appellants, and now given to it by the majority of the Court, a copy of any instrument found in any book transferred from the old Alcaldes’ offices to the Recorder’s office, may be read in evidence without any proof whatever that it was ever executed. It is true that the instrument, a copy of which was offered in this case, has a certificate of acknowledgment before an Alcalde. But this section does not require any such evidence. The simple fact that the instrument is found on the Alcalde’s records is all that is necessary, according to this view, to authorize the copy to be read. If it is now decided that this copy is evidence, there will be no ground upon which any copy from these books can hereafter be excluded. There being no law in force upon the subject at the time these records were made, we cannot assume that any acknowledgment or proof was requisite to enable deeds to be copied into these books; and if the Judges could be allowed to act upon them personal knowledge, we should be authorized to say that it was common for the Alcalde to copy into his books any instrument for which he was paid the usual fee. If any attempt should be made hereafter to restrict the operation of this section so as only to allow copies to be read of conveyances which should have been acknowledged or proved, it would be impracticable to do so, because this species of evidence of execution is entirely the creature of statute, and there was no stat*214ute then in force authorizing it. It has been said that there might have been a custom upon the subject amounting to law. If so, the custom would have to be proved. There was no such custom of which this Court has judicial knowledge. In fact there is no probability that there was any custom allowing instruments to be read in evidence on a certificate of proof before an officer. A practice grew up to record deeds with the Alcalde, proved or not proved, from an opinion that the record would serve as notice of the party’s title, but this was quite different from any custom to read deeds in evidence upon a certificate of proof before any person holding any office.
The suggestion that it is necessary to apply section twenty-one of the Act of 1851 to aE records in the Recorder’s office, in order to authorize copies of deeds recorded under the Act of 1850 to be given in evidence, does not seem to me of weight, because the second act is but a reenactment of the first, and a mere continuar tion of the registry system; but also because, if the section were entirely out of the act, it would be of no consequence, as the operative law under which these copies are given in evidence is contained in the act concerning conveyances and a law upon the subject passed in 1857.
But if it were necessary to make a merely Eteral apphcation of this section, and to aEow to be read in evidence a copy from any book that by any law is authorized to be kept by the Recorder as a part of his records, then, by the same rule of Eteral appEcation, copies from the old Alcaldes’ books cannot be given in evidence. LiteraEy, the copy can be read only with Eke effect as the original could be if produced. But no law authorizes a deed to be read on an Alcalde’s certificate of acknowledgment; and so, upon even this restricted view of the appEcation of section twenty-first, the copy offered in evidence was properly excluded.
And if this Eteral interpretation is to be given to the section, there is another objection to the proof offered. A copy can be read only of an instrument “ recorded.” It is settled that an instrument copied into the Recorder’s books without having been duly proved or acknowledged is not thereby a “ recorded ” instrument. If such an instrument should be found on the Recorder’s books, kept under *215the act, a copy could not be read in evidence, although the book in which it was copied would properly be called and kept as part of the Recorder’s records. I can see no sufficient reason for holding that the law, providing that the Recorder should “ keep and preserve as part of his records ” certain books transferred from an Alcalde’s office, intends and means that any instrument found copied into them shall be deemed to be “ recorded ” in that sense which would authorize a copy to be read in evidence under section twenty-one of the Recorders’ Act of 1850, when a copy of such an instrument found in the books kept under the act itself could not be read in evidence, and still less that the amendment made to section twenty-one, in the year after, should have the effect to authorize such a copy from the Alcalde’s books to be read in evidence, when a copy of an instrument not duly “ recorded,” found in the books kept under the act, could not be read.
As a new trial is ordered on this point, it is of no importance in this case to examine any other objections, and I have only given this dissenting opinion upon the point because the question is of general application and of more than ordinary importance.